Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                  September 16, 2019

The Court of Appeals hereby passes the following order:

A19A2476. ODOLPH WRIGHT v. METROPOLITAN ATLANTA RAPID
    TRANSIT AUTHORITY.

      This case was docketed by this Court on July 17, 2019, and appellant’s brief
and enumerations of error were due, following a granted motion for extension of time,
on September 6, 2019. As of the date of this order, appellant still has not filed a brief
and enumerations of error and has not requested an additional extension of time in
which to do so. Accordingly, this appeal is hereby DISMISSED as abandoned
pursuant to Court of Appeals Rules 13, 16 and 23.

                                         Court of Appeals of the State of Georgia
                                         Clerk’s Office, Atlanta,____________________
                                                                    09/16/2019
                                                 I certify that the above is a true extract from
                                         the minutes of the Court of Appeals of Georgia.
                                                Witness my signature and the seal of said court
                                         hereto affixed the day and year last above written.


                                                                                         , Clerk.